Citation Nr: 1140100	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-20 436	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for psychiatric disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for orthopedic manifestations of cervical spine disability.

3.  Entitlement to a separate evaluation for neurological manifestations of cervical spine disability.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant enlisted in the United States Army Reserve in August 1990, and served an initial period of active duty for training (ACDUTRA) from January 1991 to April 1991.  She subsequently was called to active duty and served from February 2003 to June 2004, including one year in Kuwait.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appellant's claim of entitlement to total disability rating based on individual unemployability due to service-connected disabilities is inextricably intertwined with the claim of entitlement to a separate rating for neurologic manifestations of the cervical spine disability.  Therefore, consideration of the issue of entitlement to TDIU is deferred pending completion of the development delineated in the REMAND below.

The appellant is appealing the initial ratings that were assigned for her psychiatric and cervical spine disabilities after service connection was granted.  Thus, the appellant is, in effect, asking for higher ratings effective from the date service connection was granted (May 24, 2006).  As a result, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In her July 2008 VA Form 9, the appellant requested a personal hearing at the RO; she was subsequently scheduled for such a hearing in November 2008.  However, the appellant failed to report for that November 20, 2008, hearing, and she did not submit a request to reschedule the hearing.  Under these circumstances, the Board considers the request for a personal hearing at the RO to be withdrawn by the appellant.  Therefore the case is ready for appellate review.

The issues of entitlement to a separate evaluation for neurological manifestations of the cervical spine disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  Throughout the appeal period, the appellant's service-connected psychiatric disorder has been manifested by subjective complaints of depression, anxiety, a lack of interest, sleep difficulties and problems concentrating; she has denied illicit drug use, any arrests, suicidal or homicidal thoughts, panic attacks, manic episodes, and psychotic episodes.

2.  In January 2006, the appellant was confined to a county detention center on charges of prescription forgery and possession of cocaine; she was ultimately placed on three years' probation.

3.  The appellant had completed an undergraduate degree in liberal arts as of June 2007, and she was looking for a job at that time.  She also reported that her psychiatric symptoms were well-managed by her prescribed medication; by January 2008, she was no longer taking any such medication.

4.  The appellant underwent Minnesota Multiphasic Personality Inventory II (MMPI-II) testing in January 2008, and she produced an invalid and extremely exaggerated response set.

5.  Throughout the rating period on appeal, the Veteran's psychiatric disability has not been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

6.  Throughout the rating period on appeal, the orthopedic manifestations of the appellant's cervical spine disability have not included ankylosis of the cervical spine or forward flexion limited to 30 degrees or less or a combined range of motion of the cervical spine of 170 degrees or less.

7.  Throughout the rating period on appeal, the headaches associated with the appellant's cervical spine disability have not been productive of any incapacitating episodes.

CONCLUSIONS OF LAW

1.  The schedular and extraschedular criteria for an initial evaluation in excess of 10 percent have not been met at any time for the appellant's psychiatric disability.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.22, 4.114, Diagnostic Code 9433, 9434 (2011).

2.  The schedular and extraschedular criteria for an initial evaluation in excess of 10 percent have not been met at any time for the orthopedic manifestations of the appellant's cervical spine disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.  A VA letter dated in June 2006 provided the appellant with the Dingess notice.

The appellant's psychiatric disability and cervical spine increased rating claims arise from her disagreement with the initial evaluations that were assigned to those two disabilities following the grant of service connection.  Courts have held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and the Board has discerned none.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's service treatment records (STRs) have been associated with the claims file.  VA medical treatment records have also been associated with the claims file.  The appellant was afforded VA medical examinations in June 2007, January 2008, and February 2008.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history.  The examinations included a report of the symptoms for each disability and demonstrated objective evaluations.  The examiners were able to assess and record the appellant's psychiatric status, as well as the orthopedic condition of her cervical spine.  Physical examination was accomplished, including range of motion testing.  Psychometric testing was also accomplished.

The Board finds that the June 2007, January 2008, and February 2008 examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that any one of these three examinations was in any way incorrectly conducted.  It is not shown that the VA orthopedic examiner failed to address the orthopedic clinical significance of the appellant's neck disability.  It is not shown that either VA mental health examiner failed to address the clinical significance of the appellant's psychiatric disability.  Further, each VA examination report addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that she wanted the RO to obtain for her that were not obtained.  She had previously been given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for psychiatric and cervical spine disabilities, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the psychiatric disability claim and with respect to the orthopedic aspects of the cervical spine claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the service medical treatment records; the reports of the VA examinations conducted in June 2007, January 2008, and February 2008; the reports of VA treatment dated between April 2006 and January 2008; the reports of private treatment dated between July 2004 and May 2005; and various written statements submitted by the Veteran and her representative.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, supra.  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

A.  Psychiatric disability

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

When it is not possible to separate the effects of a service-connected psychiatric disorder from a non-service-connected psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable resolution of reasonable doubt) dictates that all signs and symptoms be attributed to the service-connected psychiatric disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The current regulations state that, under the General Rating Formula for Mental Disorders, Diagnostic Codes 9431-9435, mood disorders, a 10 percent evaluation may be assigned when there is an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication.  

A 30 percent evaluation will be assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, will be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV).  

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 51-60 rating indicates moderate difficulty in social, occupational or school functioning.  The DSM-IV describes a GAF score of 51 to 60 as reflecting a moderate level of impairment, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, e.g., having few friends or having conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  See also Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated that a "GAF of 50 is defined as 'Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'"  The January 2008 VA examiner assigned the appellant a GAF score of 70.

Review of the appellant's service medical records reveals that she completed a post-deployment health assessment in April 2004.  She indicated that she had mainly been deployed to Iraq; that she did not see anyone wounded, killed or dead during deployment; that she had not discharged a weapon in direct combat; that she did not ever feel that she was in great danger of being killed; that she had been bothered by little interest or pleasure in doing things during the previous two weeks; and that she had experienced feelings of depression during the previous two weeks.  She denied nightmares, avoidant behavior, being constantly on guard, watchful or easily startled and feeling numb or detached.

An April 29, 2006, VA ambulatory care note indicates that the appellant had stated that she thought that she was depressed.  She also reported having nightmares; she denied homicidal and suicidal ideation.  The appellant stated that she recently started taking classes.  That same day, a VA preventive health screening note indicates the appellant had a negative depression screen as she denied a loss of interest in usually pleasurable things, as well as feelings of sadness and hopelessness.  The posttraumatic stress disorder screening was also negative on each of the four parameters tested.

In May 2006, the appellant submitted her claim for VA benefits.  

A July 2006 VA gynecology clinic note indicated that the appellant was in school studying social work and that she was due to graduate in May 2007.  The appellant stated that she had not used any drugs.  The appellant stated that she had recently started taking classes.  On August 16, 2006, the appellant's VA posttraumatic stress disorder screen was positive on each of the four parameters.  The appellant was seen the next day in a VA mental health clinic in August 2006; she complained of problems with sleeping, nightmares, hypervigilance, guilt, low interest and feelings of depression.  She said that she was unable to concentrate and that she wanted to go back to school but did not think that she could function well enough.  She said that she sometimes cried for no reason.  The appellant denied homicidal and suicidal ideation; panic attacks; past manic or psychotic episodes; and previous psychiatric treatment, including hospitalization.  The appellant also denied illicit drugs; she denied having any legal problems.  She was noted to have had vicarious exposure to combat trauma.  On mental status examination her thought process was goal-oriented and logical.  Her memory was intact.  Her concentration was described as poor.  Diagnoses of posttraumatic stress disorder and major depressive disorder were rendered and a GAF score of 42 was assigned.  A November 2006 VA mental health consult note also includes a GAF score of 42.

A June 2007 VA well-woman clinic note indicates that the appellant did not use illegal drugs and that she had graduated with a liberal arts degree in 2007.  She said that she was looking for a job and that she was running three days per week.  The appellant also reported that her psychiatric symptoms were managed with the prescribed Sertraline (Zoloft).  

In November 2007, VA received a VA and SSA State Prisoner Computer Match for the appellant.  This document stated that the appellant had been confined in a county detention center on January 9, 2006.  A VA Form 119, dated in November 2007, states that a VA employee telephoned the county detention center and learned that the appellant had been sentenced in July 2006 on charges of prescription forgery and possession of cocaine; she was placed on probation for three years.

In January 2008, the appellant underwent a VA psychological examination; the examiner reviewed the appellant's claims file and medical records.  The examiner noted that the appellant was not currently taking any psychiatric medications, although she had been prescribed Zoloft in the past.  The appellant stated that she had never had a drug or alcohol problem and that she had never been arrested.  She reported that she had dreams about things she never saw while deployed; that she had a fear of being followed; and that she thought she heard noises around the house.  She also said that she had never been suicidal.  The examiner noted that the appellant was able to engage in a normal range and variety of activities of daily living without interruption of her daily routine.  The examining psychologist administered the MMPI-II to the appellant and stated that the appellant produced an invalid and extremely exaggerated response set on the F-scale.  The examiner rendered a diagnosis of depressive disorder on Axis I and assigned a GAF score of 70.  The examiner indicated that the appellant had mild social impairment and opined that malingering could not be ruled out.

Based on a review of the evidence of record, lay and clinical, an initial evaluation in excess of 10 percent is not warranted for the appellant's psychiatric disability.  Review of the evidence of record reveals that the psychiatric symptoms that are associated solely with the psychiatric disability are mild symptoms.  While the appellant has difficulty in social and occupational functioning due to the psychiatric disability, her symptomatology does not reflect occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment or mild memory loss.  The appellant has denied experiencing panic attacks  and the record reflects that she has generally functioned satisfactorily, with routine behavior, self-care, and conversation normal.  In fact, she completed an undergraduate degree as of June 2007, and she was functioning without psychiatric medications as of January 2008.

Moreover, the evidence of record reveals no impairment of the thought process or communication.  The appellant has not exhibited any inappropriate behavior (other than the illegal behavior for which she was arrested), and has been able to maintain her personal hygiene and other activities of daily living.  She has never been noted to be other than alert and oriented.  While she might have some difficulty at times in adapting to stressful circumstances and problems maintaining effective relationships, the Board finds that an initial evaluation in excess of 10 percent is not warranted.  The evidence of record does not establish that she has actually demonstrated such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events) that are due solely to the psychiatric disability.  

Although the appellant has complained of isolating herself and difficulty with labile mood, the evidence of record shows that the appellant has maintained her current relationship with her husband, that she completed her college degree and that she has appeared for medical treatment without any psychiatric complaints.  The evidence of record does not demonstrate that she exhibited any loss of impulse control or any diminished judgment.  The evidence of record did demonstrate that the appellant reported experiencing such symptoms as hypervigilance, nightmares, depression and anxiety.  However, the credibility of her reports about the symptoms associated with her psychiatric disability has been compromised, as discussed below.  Therefore an initial evaluation in excess of 10 percent would not be warranted under the current rating criteria.

The Board acknowledges that the Veteran, in advancing this appeal, believes that her psychiatric disability is more severe than the currently assigned evaluation would indicate; however, there are no clinical findings congruent with the next higher evaluation.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  

However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran contends that the difficulties she has described her experiences due to her psychiatric symptomatology should be evaluated as more than 10 percent disabling.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome does not affect competency to testify).  

Competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the treatment reports) directly address the criteria under which this psychiatric disability is evaluated.  As a result, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, supra (interest in the outcome of a proceeding may affect the credibility of testimony).  

The evidence includes the Veteran's statements asserting constant, extensive and severe psychiatric symptoms since her separation from service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, supra.   

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra.  

In this case, there is no dispute that Veteran is competent to report her psychiatric symptoms because she has personal knowledge as it comes to her through her senses.  See Layno v. Brown, supra, at 470.  In any case, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, supra, at 1377 n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of continued extensive, frequent and severe psychiatric symptoms, while competent, is nonetheless not credible.  First, emphasis is placed the appellant's denial of any psychiatric symptoms other than feeling down or depressed during her April 2004 post-deployment health assessment, as well as her statements in connection with a April 2006 VA preventive health screening note which reflects a negative depression screen and a negative posttraumatic stress disorder screen.  While the appellant reported being unable to concentrate and doubtful that she could function enough to go back to school, she actually completed her bachelor's degree in liberal arts as of June 2007.  In addition, the appellant repeated denied problems with illegal drugs and arrests despite having been placed on three years' probation for prescription forgery and possession of cocaine and her MMPI-II testing results revealed an extremely exaggerated response set.  Finally, as of January 2008, the appellant was functioning without an antidepressant. 

Thus, it is clear that the Veteran has been inconsistent in her history of her psychiatric symptomatology.  Such inconsistency undermines the veracity of their statements.  Accordingly, the Board finds that the appellant's statements asserting severe psychiatric symptomatology lack credibility and those statements are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Such a factual determination provides evidence against this claim, clearly indicating that the appellant is not an accurate or reliable historian.

Regarding issues of credibility, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Board finds the appellant's statements to be facially implausible, biased, and inconsistent with other evidence of record.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan, supra.

In summary, after a careful review of the evidence of record, the Board finds that the Veteran's psychiatric disability picture does not more nearly approximate a rating in excess of 10 percent.  In reaching its conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, since the preponderance of the evidence is against the claim, that doctrine is inapplicable.

Finally, based upon the guidance of the Court in Fenderson, supra, the Board has considered whether any staged rating is appropriate for the psychiatric disability.  As reflected in the decision above, the Board has not found enough variation in the appellant's symptomatology or clinical findings for the manifestations of the psychiatric disability that would warrant the assignment of any staged rating, as the Court has indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claim/appellate period has the psychiatric disability been more than 10 percent disabling.

B.  Cervical spine disability

Service connection is in effective for a cervical strain with headaches.  The appellant contends that the severity of her cervical spine disability is not reflected in the currently assigned initial evaluation of 10 percent.  She has reported that the neck disability disturbs her sleep pattern and she has reported neck pain, spasms and decreased range of motion.

Pursuant to regulatory provisions, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the diagnostic code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes (DCs) 5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

The diagnostic codes for rating diseases and injuries of the spine are designated as Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  The Board notes that the appellant's cervical spine disability is currently evaluated as 10 percent disabling under Diagnostic Code 5237, cervical strain.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine is 30 percent disabling.  Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is 20 percent disabling.

Review of the medical evidence of record reveals that, as per an April 2004 DD Form 2697, the appellant was taking Naproxen and valium for neck pain.  After her June 2004 service separation, the appellant sought private treatment for her cervical spine complaints.  Between July 2004 and March 2005, she was in receipt of private chiropractic treatment for her complaints of neck pain.  In April 2005, she was treated at a private physical therapy provider for a chief complaint of neck pain and headaches, on and off for two years.  

The appellant also sought VA treatment for complaints of neck pain.  In April 2006, the appellant reported during an ambulatory care visit that she had occasional headaches which she tied to nights of poor sleep.  The appellant was seen in a VA gynecology clinic in July 2006; on review of systems, she reported having no joint pain or swelling and no morning stiffness.  An outpatient physical examination conducted in August 2006 revealed decreased range of motion in the cervical spine on head rotation to the left.  The appellant exhibited full flexion and extension of the neck.  Radiographic examination was normal.  Muscles spasms were noted in the trapezius.  The clinical assessment was arthralgia.  She was referred and seen later that month for her persistent symptoms of intermittent left-sided neck pain.  On physical examination on August 28, 2006, the range of motion of her cervical spine was full with mild discomfort on left lateral rotation.  There was diffuse tenderness to palpation over the left upper trapezius/rhomboid/posterior cervical paravertebral muscles.  There was no evidence of gross muscle atrophy and motor strength was 5/5 grossly.  Spurlings testing produced focal left-sided neck pain only.  The cervical spine X-ray findings were noted to be normal.

In November 2006, the appellant had a VA physical therapy consultation for a diagnosis of neck pain.  The appellant reported experiencing intermittent headaches, intermittent stiffness and intermittent numbness.  She denied migraines.  The appellant reported radiation of the symptoms and having disturbed sleep due to the symptoms.  She said that her pain was 10/10 and that it interfered with her activities of daily living.  On physical examination, the appellant exhibited minimal to moderate loss on forward bending, back bending, right and left rotation and right side bending.  She had major loss on left side bending.  Cervical spine and upper extremity strength was 3+/5 grossly and sensation was normal.  MRI testing revealed no significant abnormality other than a loss of normal lordosis.  In June 2007, the appellant continued to complain of left-side neck pain.  On physical examination of her neck, range of motion of the cervical spine was full with mild discomfort on left lateral rotation.  There was mild diffuse tenderness to palpation over the left upper trapezius/rhomboid/posterior cervical paravertebral muscles.  Motor strength was 5/5 throughout.  The physician advised the appellant that she did not demonstrate any evidence of any acute neurologic or musculoskeletal compromise.

The appellant underwent a VA spine examination in June 2007; the examiner reviewed the claims file.  The appellant reported daily neck pain since her discharge from service.  She denied having any incapacitating episodes during the previous year.  The examiner stated that the appellant had no incoordination, no excess fatigue and no lack of endurance and noted that she drove a car and maintained a home.  On physical examination, the appellant exhibited forward flexion of 45 degrees; extension of 45 degrees; right and left lateral bending to 45 degrees; and right and left lateral rotation to 80 degrees.  This motion was achieved without pain in all planes.  The appellant had normal strength and reflexes in her extremities.  The examiner rendered a clinical impression of chronic cervical strain and stated that the appellant had only soft tissue injuries to the neck.  

In July 2007, the appellant again sought VA treatment for complaints of neck pain.  She described the pain as constant and 8/10 with a dull aching sensation and radiation into the left upper extremity.  The appellant reported that she experienced headaches twice a month that could last for several days.  On range of motion, the appellant had pain induced by any movement.  On physical examination, there was no muscle atrophy.  Sensory testing was normal.  In January 2008, the appellant continued to complain of neck pain and she said that she had frequent headaches as well as some numbness of the left arm.  She described that day's pain as 4/10 and constant in nature without radiation into the left upper extremity.  She did not have a headache.  The clinical assessment was cervical segmental dysfunction without indication of cervical degenerative disk disease or degenerative joint disease.

The appellant was afforded another VA spine examination in February 2008; she complained of daily neck pain that had been constant for the prior 7-8 months.  She said that the pain occasionally radiated down the left arm.  The appellant also stated that medication did not help with the neck pain that averaged 9/10.  She said that the neck pain made it difficult to sleep and that driving and working on a computer aggravated her neck pain.  The appellant stated that she had had zero incapacitating episodes in the previous year.  On physical examination, there was slight tenderness at C5-6 and C7.  The appellant exhibited forward flexion of 35 degrees; extension of 35 degrees; right and left lateral bending to 40 degrees; and right and left lateral rotation to 70 degrees.  This motion was achieved with mild pain.  The appellant had normal strength in her upper extremities.  Sensation was normal.  Active range of motion testing did not produce any weakness, fatigue or incoordination.  There was no additional loss of range of motion with repetitive motion.  

In summary, the evidence of record does demonstrate that the appellant has complained of neck pain since May 2006 (and before that time).  She has been prescribed medication by her VA health care providers for her neck pain and muscles spasms.  In addition, the appellant's statements about her pain, pain on use, additional restrictions during flare-ups and reduced range of motion are lay assertions which may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, supra; see Buchanan v. Nicholson, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Another factor to consider is the degree of pain experienced by the claimant.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described her subjective complaints of worsening pain, and objective medical evidence has indicated that the appellant sought treatment for her cervical pain and muscle spasms.  

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, supra.  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed when adjudicating claims under the diagnostic codes that require consideration of limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board also notes that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence of record shows that the appellant's orthopedic cervical symptomatology does approximate the schedular criteria for an evaluation of 10 percent for the cervical spine disability and has done so throughout the appeal period.  The pain and functional limitations caused by the cervical spine disorder are contemplated in the evaluation for the orthopedic symptomatology of the cervical spinal segments that is represented by the 10 percent rating awarded herein. 

An evaluation in excess of 10 percent is not appropriate pursuant to the current rating criteria because the clinical evidence of record does not show an overall limitation of motion of the cervical spine that is less than 170 degrees.  38 C.F.R. § 4.71a, DCs 5235 to 5243.  In order for an evaluation in excess of 10 percent to be awarded, the appellant would have to demonstrate forward flexion of 30 degrees or less or a combined range of motion not greater than 170 degrees; there is no clinical evidence of any such limitation of motion of the cervical spine.  Nor is there any clinical evidence that the appellant has any ankylosis, whether favorable or unfavorable, of the cervical spine.  Specifically, while the medical evidence of record shows that the appellant's range of cervical spine motion may be restricted with activity, the restriction of her range of motion is not commensurate with the next higher rating.  In the absence of further limitation of motion as enumerated above or ankylosis of any portion of the spine, an evaluation in excess of 10 percent is not warranted.  Furthermore, no incapacitating episodes as defined by regulation are of record.  There is no suggestion in the record that the appellant's pain and the functional loss caused thereby equates to any disability greater than contemplated by the current initial 10 percent rating assigned above.

The appellant's representative has asserted that the appellant is entitled to a separate rating for the headaches that have been associated with the cervical spine disability.  Headaches are rated under the criteria in the VA Schedule for Rating Disabilities for Migraine.  Under these criteria, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months.  The next higher or 30 percent rating may be assigned with characteristic prostrating attacks occurring on an average once a month over last several months.  The highest or 50 percent rating may be assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124, Diagnostic Code 8100.  

There is no indication in the pertinent medical evidence of record that the appellant's headaches have occurred on a very frequent basis or that they were completely prostrating and prolonged.  There is no indication that she was unable to carry out her activities for a prolonged period because of her headaches.  According to the appellant herself, at most, she would experience a headache twice a month for several days.  During her February 2008 examination the appellant described the headaches as occasional and in November 2006, she described them as intermittent.  In fact, she has received more recent treatment for various other complaints than for headache pain.  There is no clinical evidence of record that the appellant was unable to report for any medical treatment sessions for her psychiatric or neck conditions due to headaches.  Accordingly, the Board finds that the degree of impairment resulting from the headaches in this case does not more nearly approximate a compensable rating, because no characteristic prostrating attacks have been identified.  38 C.F.R. §§ 4.7, 4.124, DC 8100.  Hence a separate rating for headaches is not warranted.

The Board has considered the appellant's statements about her cervical spine disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the appellant is competent to report symptoms, because this requires only personal knowledge as it comes to her through his senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of her neck disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the cervical spine disability is evaluated.  Furthermore, the initial 10 percent evaluation assigned herein is based in part on the appellant's statements about her neck disability.

The findings set forth above most closely approximate those necessary for the 10 percent evaluation for the cervical spine; these findings have been reflected in the clinical record going back to May 2006.  The findings needed for the next higher evaluation are not currently demonstrated and have not been demonstrated at any point since May 2006.  Based upon the guidance of the Court in Fenderson, supra, the Board has considered whether a staged rating is appropriate.  As reflected in the discussion above, the Board did not find variation in the appellant's cervical spine symptomatology or clinical findings that warrant the assignment of any staged ratings for the neck disability.

In reaching its conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, since the preponderance of the evidence is against the claim, that doctrine is inapplicable.

C.  Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of the above-assigned 10 percent schedular evaluations for the appellant's service-connected psychiatric disability and cervical spine orthopedic disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board finds no evidence that the appellant's service-connected psychiatric disability addressed above has presented such an unusual or exceptional disability picture at any time as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  The same holds true for the orthopedic manifestations of her service-connected cervical spine disability.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that either schedular evaluation (10 percent) in this case is inadequate.  As discussed above, there are higher potential ratings for the appellant's two disabilities, but the required manifestations have not been shown in this case.  The Board further finds that no evidence has been presented suggesting an exceptional disability picture in this case.  The appellant has not required any hospitalization or extended treatment for either one of these two service-connected disabilities, and she has not demonstrated marked interference with her capacity for employment due to such disability.  There is no objective evidence of any symptoms due to either one of these two service-connected disabilities that are not contemplated by the pertinent rating criteria.  Consequently, the Board concludes that referral of this case for consideration of the assignment of an extraschedular rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own.)

Furthermore, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the psychiatric disability addressed herein would be in excess of that contemplated by the currently assigned rating.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The same holds true for the currently assigned rating for the orthopedic manifestations of the cervical spine disability.

In this case, the various symptoms described by the appellant fit squarely within the criteria found in the relevant diagnostic code for the psychiatric disability on appeal, as well as for the relevant diagnostic code for the orthopedic manifestations of the cervical spine disability.  The rating criteria contemplate not only her symptoms but the severity of each one of these two disabilities.  For these reasons, referral for extraschedular consideration is not warranted for either the psychiatric disability or the cervical spine disability (orthopedic manifestations).



ORDER

An initial evaluation in excess of 10 percent for the psychiatric disability is denied.

An initial evaluation in excess of 10 percent for the orthopedic manifestations of the cervical spine disability is denied.


REMAND

A determination has been made that additional development is necessary with respect to the remaining issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO for action as described below.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disability is part of an increased rating claim when such claim is raised by the record.  The Court further held that, when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  In this case, the Veteran has raised the issue of unemployability and, while she now has a combined disability evaluation of only 30 percent, the issue of a separate evaluation for neurologic manifestations of the cervical spine disability is being remanded.  Therefore a claim for a total rating based on individual unemployability is part and parcel of the appellant's increased disability rating claim.  Rice, supra, at 453-54.

In relation to the appellant's service-connected cervical spine disability, the Board must determine whether there is any other basis upon which an increased evaluation may be assignable (in addition to the 10 percent rating already assigned for the orthopedic manifestations of the neck disability).  In this regard, except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, supra.  

In rating spinal disabilities, any associated objective neurologic abnormalities are to be rated separately.  68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).  Potentially relevant diagnostic codes to rate the neurologic manifestations are located at 38 C.F.R. § 4.124a.  These codes include Diagnostic Code 8510 (for the upper radicular group), DC 8511 (for the middle radicular group), DC 8512 (for the lower radicular group), DC 8513 (for all radicular groups), DC 8514 (for the radial nerve), DC 8515 (for the median nerve), DC 8516 (for the ulnar nerve), DC 8517 (for the musculocutaneous nerve), DC 8518 (for the circumflex nerve), and DC 8519 (for the long thoracic nerve).

The findings recorded in the VA outpatient treatment record of August 2006 (possible left cervical radiculopathy) and July 2007 (a positive foraminal compression test on the left) reflected the possible existence of neurological deficits related to the service-connected cervical spine disability.  A January 2008 VA outpatient treatment note included an assessment of probable facet irritation with neuritis.  However, no treating VA health care provider identified which nerve or nerves were implicated on any occasion.  

While the appellant underwent VA spine examination in February 2008, the examiner did not address the matter of neurological manifestations of the cervical spine disability.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.  Furthermore, no claims file review or medical records review was conducted by the February 2008 examiner in conjunction with the examination.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the veteran's claims folder).

In Savage v. Shinseki, 24 Vet. App. 124 (2010), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  However, the record here is not clear whether or not any of the neurological clinical findings of record should be considered to be part and parcel of the service-connected cervical spine disability.  On remand, the appellant should be afforded a medical examination for clarification of these points.

Finally, while the case is in remand status, all VA and private treatment records dated after 2007 should be obtained and associated with the claims file.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  After securing any necessary release(s) and with the assistance of the Veteran as needed, obtain all VA, private or other government health care records not previously secured that relate to treatment for her cervical spine disability since 2006.  In particular all VA treatment records from January 2008 onward must be obtained and associated with the claims file.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant should also be informed of the negative results and be given an opportunity to secure the records.

4.  After the above development is completed, schedule the appellant for examination by a neurologist to determine the extent and severity of all cervical neuropathy, if any.  The claims file must be reviewed by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.

The purpose of this examination is to ascertain the existence, current nature, and extent of any radicular neuropathy, to identify all nerves affected by the cervical spine disability and to identify the degree of any functional impairment caused by said neuropathy, if any.  The examiner should also discuss the severity of any right- or left-side radiculopathy or neuropathy found to be present in the upper extremities.  All indicated special studies should be accomplished and the examiner should set forth reasoning underlying any final diagnosis.  The examiner should, to the extent possible, indicate the historical degree of neurologic impairment since 2006 due to the cervical spine disability.

Based on the review of the record and the examination of the appellant (or claims file review alone if the Veteran fails to report for the examination), the neurological examiner should identify any symptoms due to disc syndrome and/or stenosis of the cervical spine and describe the nerve(s) affected, or seemingly affected, by nerve root compression, if any.  The neurologist must state whether any diagnosed disc bulging and/or spinal stenosis is causally related to the service-connected cervical spine disability, and, if not, whether the service-connected cervical spine disability aggravates or worsens any disc/stenosis problem.  The neurologist should also note the total duration of any incapacitating episodes of disc syndrome in the cervical spine, if any.  (Note:  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

The relevant Diagnostic Codes distinguish the type of nerve paralysis into two parts - complete and incomplete paralysis.  Under incomplete paralysis, the type of paralysis is further broken down into three categories: severe, moderate, and mild.  With these categories in mind, the examiner should classify any neurologic impairment(s) present in each upper extremity, distinguishing among the categories and identifying each nerve or group of nerves affected.

If the examiner uses results obtained from an EMG and/or nerve conduction velocity tests or other such tests, the examiner is requested to explain, in terms meaningful to a layperson, the baseline results, versus those obtained for the appellant.  The examiner is asked to explain the meaning of any abnormal results that are obtained.  The examiner is also asked to explain how any abnormal finding classifies the appellant as having mild, moderate, or severe incomplete paralysis, or complete paralysis with respect to each affected nerve.

Also, the physician is requested to report whether the appellant suffers from any tics, pain, numbness, wrist drop, muscle weakness and/or atrophy due to the cervical spine disability, versus that caused by any non-service-connected disability, as well as to record the appellant's ranges of motion for each joint found to be affected by the cervical spine-related radiculopathy/neuropathy (i.e., shoulders, elbows, wrists, etc.), with each of the normal ranges of motion indicated in degrees.  

In assessing the relative likelihood as to origin and etiology of the neuropathy specified above, the examining physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service or service-connected disability, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examining physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the neurologic manifestations of the Veteran's current service-connected cervical spine disability.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  After the above development is completed, schedule the appellant for appropriate VA medical examination(s) of her general medical condition.  This medical examination should be broad enough to cover all diseases, injuries, and residual conditions which are suggested by the Veteran's complaints, symptoms, or findings.  All pathology and limitations should be set forth in detail.  All complaints or symptoms having a medical cause should be covered by a definite diagnosis.  All necessary tests, as well as any other recommended examinations, should be conducted and all clinical manifestations attributable to each disability should be reported in detail.  The examining physician(s) must review the appellant's claims file in conjunction with the examination.

The examiner(s) should describe in detail the impact, if any, that the appellant's service-connected disabilities have on her employability as opposed to the impact the Veteran's non-service-connected conditions have on her employability.

6.  Upon receipt of the VA examination reports, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2.  

7.  Thereafter, consider all of the evidence of record and re-adjudicate the appellant's claims.  Consideration should be given to all potential sources of a further disability rating of the service-connected disabilities.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories; 38 C.F.R. §§ 3.321; and Esteban v. Brown, 6 Vet. App. 259 (1994).  

8.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 109B, 7112 (West Supp. 2010).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


